Exhibit B
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 1 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 2 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 3 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 4 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 5 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 6 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 7 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 8 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 9 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 10 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 11 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 12 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 13 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 14 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 15 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 16 of 17
Case 7:97-cv-00054-BR Document 18 Filed 08/26/98 Page 17 of 17
